

Exhibit 10(t)
DNB FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN




(Effective October 1, 2006)


1.  Purpose.
 
The purpose of this DCP is to provide each Eligible Employee with the
opportunity to select the timing of receipt of his or her Compensation. This DCP
has been adopted by the Board pursuant to the DNB Financial Corporation
Incentive Equity and Deferred Compensation Plan to partially implement Article
IX thereof, and shall be considered a part of such Plan and subject to the
pertinent terms and provisions thereof.
 
This DCP shall at all times be maintained by the Company and administered by the
Committee for the purpose of providing deferred compensation for a select group
of management and highly compensated employees of the Company and its direct and
indirect subsidiaries.
 
2.  Eligibility.
 
Each Eligible Employee shall be eligible to participate in this DCP.
 
3.  Definitions.
 
The words and phrases set forth below shall have the meanings indicated, unless
the context requires a different meaning. Each capitalized term or phrase used
in this DCP but not defined in this Section 3 shall have the same meaning as the
definition of such term or phrase set forth in the DNB Financial Corporation
Incentive Equity and Deferred Compensation Plan.
 
(a)  “Beneficiary” shall mean the person(s) designated to receive the balance of
an Eligible Employee’s Deferred Account upon the death of the Eligible Employee.
A Beneficiary may only be a natural person, a trust, or an entity that is
tax-exempt under Section 501(c)(3) of the Code.
 
(b)  “Bonus Deferral Election” shall mean the written election by an Eligible
Employee, pursuant to Section 5, below, to defer the receipt of all or a portion
of any annual or other periodic bonus otherwise payable to the Eligible
Employee.
 
(c)  “Company” shall mean DNB Financial Corporation.
 
(d)  “Compensation” shall mean an Eligible Employee’s regular salary and annual
or other periodic bonuses, and Shares payable pursuant to an Award.
 
(e)  “DCP” shall mean the DNB Financial Corporation Deferred Compensation Plan,
as set forth herein and as may be amended from time to time.
 
 
 

--------------------------------------------------------------------------------

 
(f)  “Effective Date” shall mean October 1, 2006, the effective date of this
DCP.
 
(g)  “Eligible Employee” shall mean an employee of the Company or one or more of
its direct or indirect subsidiaries who has been expressly designated by the
Committee as eligible to participate in this DCP.
 
(h)  “Salary Deferral Election” shall mean the written election by an Eligible
Employee, pursuant to Section 4, below, to defer the receipt of up to fifty
percent (50%) of the regular salary otherwise payable to the Eligible Employee.
 
(i)  “Share” or “Shares” shall mean one or more shares of Stock, including
fractional shares.
 
(j)  “Share Deferral Election” shall mean the written election by an Eligible
Employee, pursuant to Section 6, below, to defer the receipt of Compensation
otherwise payable to the Eligible Employee pursuant to an Award.
 
4.  Salary Deferral Election.
 
(a)  Prior to the commencement of a calendar year, but not later than the
preceding December 15, an Eligible Employee may make a Salary Deferral Election,
pursuant to which payment of a specified percentage of his or her regular salary
earned during such year and thereafter and otherwise payable in cash shall be
deferred until a future date established pursuant to Section 8(b), below.
Notwithstanding the preceding sentence, however, in the case of any individual
who will be an Eligible Employee as of the Effective Date, or in the case of an
individual who first becomes an Eligible Employee after the Effective Date, the
Eligible Employee may make a Salary Deferral Election at any time prior to the
Effective Date or during the period ending on the 30th day following the
Effective Date, or at any time prior to the date on which he or she first
becomes an Eligible Employee or during the period ending on the 30th day
following the date he or she first becomes an Eligible Employee, as the case may
be, provided that in no event shall such Salary Deferral Election apply with
respect to any salary earned by the Eligible Employee prior to the date of the
Salary Deferral Election.
 
(b)  An Eligible Employee’s Salary Deferral Election must be in writing, and in
such form as the Committee shall prescribe. No Salary Deferral Election shall be
effective with respect to any calendar year unless the amount projected to be
deferred for such year is at least five thousand dollars ($5,000).
 
(c)  An Eligible Employee may modify or revoke his or her Salary Deferral
Election effective as of the commencement of any calendar year, provided such
modification or revocation is in writing in such form as the Committee shall
prescribe, and is delivered to the Company in advance of such year.
 
(d)  An Eligible Employee’s Salary Deferral Election, or subsequent modification
or revocation thereof, shall remain in effect through subsequent calendar years,
 
 
2

--------------------------------------------------------------------------------

 
unless and until modified or revoked, or a new Salary Deferral Election is made,
in accordance with the foregoing provisions of this Section 4.
 
5.  Bonus Deferral Election.
 
(a)  Prior to the commencement of a calendar year, but not later than the
preceding December 15, an Eligible Employee may make a Bonus Deferral Election,
pursuant to which payment of a specified percentage his or her annual or other
periodic bonus earned during such year shall be deferred until a future date
established pursuant to Section 8(b), below. Notwithstanding the preceding
sentence, however -
 
(i) In the case of any individual who will be an Eligible Employee as of the
Effective Date, or in the case of an individual who first becomes an Eligible
Employee after the Effective Date, the Eligible Employee may make a Bonus
Deferral Election prior to the Effective Date or during the period ending on the
30th day following the Effective Date, or prior to the date on which he or she
first becomes an Eligible Employee or during the period ending on the 30th day
following the date he or she first becomes an Eligible Employee, as the case may
be, provided that in no event shall such Bonus Deferral Election apply with
respect to any bonus earned by the Eligible Employee prior to the date of the
Bonus Deferral Election.
 
(ii) In the case of any performance-based compensation, within the meaning of
Section 409A of the Code, based upon a performance period of at least 12 months,
an Eligible Employee may make a Bonus Deferral Election with respect to such
compensation no later than the date that is six (6) months before the end of the
performance period, provided that Eligible Employee performed services
continuously from a date no later than the date upon which the performance
criteria are established through a date no earlier than the date of the Bonus
Deferral Election; and provided further that in no event shall a Bonus Deferral
Election be effective with respect to such compensation if it is made after such
compensation has become both substantially certain to be paid and readily
ascertainable.
 
(b)  An Eligible Employee’s Bonus Deferral Election must be in writing, and in
such form as the Company shall prescribe. No Bonus Deferral Election shall be
effective with respect to any calendar year unless the amount projected to be
deferred is at least five thousand dollars ($5,000) or one hundred percent
(100%) of the Compensation to which the Bonus Deferral Election relates,
whichever is less.
 
(c)  An Eligible Employee’s Bonus Deferral Election shall apply solely with
respect to a single calendar year. No portion of an Eligible Employee’s bonus
earned during any subsequent calendar year shall be deferred pursuant to this
DCP or otherwise unless a new Bonus Deferral Election is made with respect to
such calendar year pursuant to the foregoing provisions of this Section 5.
 
6.  Share Deferral Election.
 
(a)  Prior to the commencement of a calendar year, but not later than the
preceding December 15, an Eligible Employee may make a Share Deferral Election,
pursuant to which payment of a specified percentage or number of Shares subject
to any Award granted in
 
 
3

--------------------------------------------------------------------------------

 
such year shall be deferred until a future date established pursuant to Section
8(b), below. Notwithstanding the preceding sentence, however -
 
(i) In the case of any individual who will be an Eligible Employee as of the
Effective Date, or in the case of an individual who first becomes an Eligible
Employee after the Effective Date, the Eligible Employee may make a Share
Deferral Election prior to the Effective Date or during the period ending on the
30th day following the Effective Date, or prior to the date on which he or she
first becomes an Eligible Employee or during the period ending on the 30th day
following the date he or she first becomes an Eligible Employee, as the case may
be, provided that in no event shall such Share Deferral Election apply with
respect to any Award granted prior to the date of the Share Deferral Election.
 
(ii) In the case of any Award that constitutes performance-based compensation,
within the meaning of Section 409A of the Code, based upon a performance period
of at least 12 months, an Eligible Employee may make a Share Deferral Election
with respect to such compensation no later than the date that is six (6) months
before the end of the performance period, provided that Eligible Employee
performed services continuously from a date no later than the date upon which
the performance criteria are established through a date no earlier than the date
of the Share Deferral Election; and provided further that in no event shall a
Share Deferral Election be effective with respect to any Shares if it is made
after such Shares have become both substantially certain to be paid and the
number thereof readily ascertainable.
 
(b)  An Eligible Employee’s Share Deferral Election must be in writing, and in
such form as the Company shall prescribe.
 
(c)  An Eligible Employee’s Share Deferral Election shall apply solely with
respect to a single calendar year. No Shares payable pursuant to an Award
granted to an Eligible Employee during any subsequent calendar year shall be
deferred pursuant to this DCP or otherwise unless a new Share Deferral Election
is made with respect to such calendar year pursuant to the foregoing provisions
of this Section 6.
 
7.  Allocations to Deferred Compensation Account.
 
(a)  That number of Shares having a Fair Market Value equal to one hundred and
ten percent (110%) of the amount of Compensation otherwise payable in cash which
an Eligible Employee has deferred pursuant to a Salary Deferral Election or a
Bonus Deferral Election shall be allocated to the Eligible Employee’s Deferred
Compensation Account. The determination of the number of Shares to be allocated
shall be based on the Fair Market Value of the Stock on the last day of the
month in which such Compensation would have been paid to the Eligible Employee
but for his or her Salary Deferral Election or Bonus Deferral Election.
 
(b)  That number of Shares equal to the number of Shares subject to an Award
which an Eligible Employee has deferred pursuant to a Share Deferral Election
shall be allocated to the Eligible Employee’s Deferred Compensation Account as
of the last day of the month in which such Shares would otherwise have been paid
to the Eligible Employee, or the last day of the month in which the Eligible
Employee becomes vested in such Shares, whichever is later.
 
 
4

--------------------------------------------------------------------------------

 
(c)  The amount of a cash dividend paid with respect to the Stock shall be
deemed to be paid with respect to the Shares allocated to an Eligible Employee’s
Deferred Compensation Account and immediately reinvested in additional Shares in
accordance with the same procedures and valuation provisions as are applicable
under the Company’s Dividend Reinvestment Plan from time to time.
 
(d)  All Shares allocated to an Eligible Employee’s Deferred Compensation
Account shall be fully vested and shall not be forfeitable for any reason.
 
8.  Distributions from Deferred Compensation Account.
 
(a)  All distributions from an Eligible Employee’s Deferred Compensation Account
shall be in Shares, except that the Fair Market Value of any fraction of a Share
as of the date of distribution shall be paid in cash. All Shares distributed to
an Eligible Employee or Beneficiary shall be subject to a restriction whereby
they may not be sold, hypothecated or otherwise transferred for a period of one
(1) year from the date of distribution without the express, written consent of
the Committee. Certificates representing distributed Shares shall bear a legend
reflecting such restriction.
 
(b) Distribution of an Eligible Employee’s Deferred Compensation Account shall
commence upon the earlier of the following:
 
(i) the date as of which he or she separates from service with the Company,
within the meaning of Section 409A of the Code, or
 
(ii) the attained age of the Eligible Employee or a specified date, in either
case as designated by the Eligible Employee in his or her first Salary Deferral
Election, first Bonus Deferral Election, or first Share Deferral Election,
whichever was made first, or as revised pursuant to Section 8(d), below.
 
If the Eligible Employee does not designate an age or date pursuant to clause
(ii), above, distribution of the Eligible Employee’s Deferred Compensation
Account shall commence upon the occurrence of the event specified in clause (i).
A single designation shall apply to the entire balance of the Eligible
Employee’s Deferred Compensation Account.   
 
(c) Upon the occurrence of the distribution event set forth in Section 8(b),
above, the balance of the Eligible Employee’s Deferred Compensation Account
shall be distributed in one of the following optional forms of distribution, as
he or she may designate in his or her Salary Deferral Election, his or her first
Bonus Deferral Election, or his or her first Share Deferral Election, whichever
was made first:
 
(i)  A single lump sum distribution on or about January 15 of the calendar year
following the calendar year in which such distribution event occurs; or
 
(ii)  Annual installments payable for a number of whole years designated by the
Eligible Employee in such Salary Deferral Election, Bonus Deferral Election, or
Share Deferral Election, as the case may be, which number shall not exceed ten
(10),
 
 
5

--------------------------------------------------------------------------------

 
commencing on or about January 15 of the calendar year following the calendar
year in which such distribution event occurs, and each January 15 thereafter
during the installment period.
 
However, in the case of any specified employee, no distribution shall be made as
a result of his or her separation from service with the Company, within the
meaning of Section 409A of the Code, before the date which is six months after
the date of such separation from service (or, if earlier, the date of death of
the specified employee). For purposes of the preceding sentence, a “specified
employee” is a key employee (as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof) of the Company or any entity which, along with
the Company, would be considered a single employer under Section 414(b) or (c)
of the Code.
 
In the absence of a designation by the Eligible Employee pursuant to this
Section 8(c), the Eligible Employee shall be deemed to have designated the
distribution method set forth in clause (i). A single designation shall apply to
the entire balance of the Eligible Employee’s Deferred Compensation Account.
 
If distributions are to be made in installments, the amount of each installment
shall be equal to the balance of the Deferred Compensation Account as of the
close of the calendar year preceding the date of distribution of the
installment, divided by the number of installment payments remaining (including
that installment).
 
(d) An Eligible Employee may elect to change the timing or method of
distribution (or both) previously designated (or deemed designated) pursuant to
Section 8(b) or 8(c), above, by submission of a new designation to the
Committee, subject to the following limitations and any further limitations
prescribed by Section 409A of the Code:
 
(i) no such new designation shall take effect until at least 12 months after the
date on which it is made;
 
(ii) the first payment as a result of such new designation shall be made no
earlier than five (5) years after the date such payment would have been made
absent such new designation.
 
(e) Notwithstanding an Eligible Employee’s Salary Deferral Election, Bonus
Deferral Election or Share Deferral Election, or any provision of this DCP to
the contrary, upon an Eligible Employee’s separation from service with the
Company, within the meaning of Section 409A of the Code, the Eligible Employee’s
entire Deferred Compensation Account shall be distributed in a single lump sum
on or about January 15 of the calendar year following his or her separation from
service if the Fair Market Value of the Deferred Compensation Account as of the
close of such calendar year is not in excess of ten thousand dollars ($10,000).
 
(f) Distribution of all or a portion of an Eligible Employee’s Deferred
Compensation Account shall be accelerated upon request of the Eligible Employee
if the Committee determines that the Eligible Employee has experienced an
unforeseeable emergency, within the meaning of Section 409A of the Code. The
amount to be distributed shall not exceed the amount necessary to satisfy such
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to
 
 
6

--------------------------------------------------------------------------------

 
which such emergency may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Eligible Employee’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship).
 
(g) In the event of an Eligible Employee’s death prior to the distribution in
full of his or her Deferred Compensation Account, the Beneficiary shall receive
the balance of the Eligible Employee’s Deferred Compensation Account in a single
lump sum as soon as practicable following the Eligible Employee’s death.
 
(h) Any amount distributed to an Eligible Employee or Beneficiary under this DCP
shall be subject to all applicable tax withholdings mandated by law. To the
extent necessary, the number of Shares otherwise distributable at any time shall
be reduced by that number of Shares having a Fair Market Value equal to the
amount of tax required to be withheld in connection with such distribution.
 
9.  Designation of Beneficiary.
 
(a)  Each Eligible Employee shall file with the Company a written designation,
in the form prescribed by the Company, of one or more persons as Beneficiary to
receive the balance of the Eligible Employee’s Deferred Compensation Account
upon his or her death. The Eligible Employee may, from time to time, revoke or
change his or her Beneficiary designation by filing a new designation with the
Company. The last such designation received by the Company shall be controlling;
provided, however, that no designation, change or revocation thereof, shall be
effective unless received by the Company prior to the Eligible Employee’s death.
 
(b)  If no such Beneficiary designation is in effect at the time of the Eligible
Employee’s death, or if no designated Beneficiary survives the Eligible
Employee, the payment of the amount, if any, payable under this DCP upon his or
her death shall be made to the Eligible Employee’s estate.


10.  Claims Procedures.
 
(a) An Eligible Employee or, in the event of the Eligible Employee’s death, his
or her Beneficiary, may file a written claim for payment hereunder with the
Committee. In the event of a denial of any payment due to or requested by the
Eligible Employee or Beneficiary (the “claimant”), the Committee will give the
claimant written notification containing specific reasons for the denial. The
written notification will contain specific reference to the pertinent provisions
of this DCP on which the denial of the claim is based. In addition, it will
contain a description of any other material or information necessary for the
claimant to perfect a claim, and an explanation of why such material or
information is necessary. The notification will provide further appropriate
information as to the steps to be taken if the claimant wishes to submit the
claim for review and the time limits applicable thereto, and a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended, if applicable. This written
notification will be given to a claimant within ninety (90) days after receipt
of the claim by the Committee unless special circumstances require an extension
of time for processing the claim, in which case the Committee shall provide
written
 
 
7

--------------------------------------------------------------------------------

 
notice of the extension to the claimant and the reasons therefore, and the date
by which the Company expects to make its determination with respect to the
claim. In no event shall such extension exceed 90 days.
 
(b) In the event of a denial of a claim for benefits, the claimant or a duly
authorized representative will be permitted to submit issues and comments in
writing to the Committee and to submit documents, records and other information
relating to the claim for benefits. The claimant or a duly authorized
representative shall also be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. In addition, the
claimant or a duly authorized representative may make a written request for a
full and fair review of the claim and its denial by the Committee that takes
into account all comments, documents, records and other information submitted by
the claimant, without regard to whether such information was submitted or
considered in the initial benefits determination; provided, however, that such
written request is received by the Commitee (or its delegate) within sixty (60)
days after receipt by the claimant of written notification of the denial. The
sixty (60) day requirement may be waived by the Committee in appropriate cases.
 
(c) A decision on review of a claim for benefits will be rendered by the
Commitee within sixty (60) days after the receipt of the request. Under special
circumstances, an extension (up to an additional 60 days) can be granted for
processing the decision. Notice of this extension must be provided in writing to
the claimant prior to the expiration of the initial sixty-day period. In no
event will the decision be rendered more than one hundred twenty (120) days
after the initial request for review. Any decision by the Commitee will be
furnished to the claimant in writing and will set forth the specific reasons for
the decision and the specific provisions on which the decision is based. The
claimant or a duly authorized representative shall also be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
 
11.  Amendment or Termination.
 
The Board reserves the right at any time to amend this DCP in whole or in part,
retroactively or prospectively, for any reason and without the consent of any
Eligible Employee or Beneficiary, provided that no amendment may adversely
affect the rights of an Eligible Employee or a Beneficiary with respect to
amounts credited to the Eligible Employee’s Deferred Compensation Account prior
to such amendment or alter the timing of distribution of any Eligible Employee’s
Deferred Compensation Account. The Board reserves the right at any time to
terminate this DCP. Upon termination of this DCP, (a) all Elections with respect
to the deferral of future Compensation shall terminate as of the date specified
by the Board, but not before the earliest time permitted under Section 409A of
the Code; and (b) the Deferred Compensation Account of each Eligible Employee
shall be distributed at such time or times as it would have been distributed in
the absence of termination, unless the Board, in its discretion, elects to
distribute the Deferred Compensation Accounts of all Eligible Employees in some
other manner but in no event prior to the earliest time permitted under Section
409A of the Code.


 
8

--------------------------------------------------------------------------------

 
 
12.  Miscellaneous.
 
(a)  Nothing contained in this DCP shall give the Eligible Employee the right to
be retained in the employ or other service of the Company.
 
(b)  If the Company shall find that any person to whom any amount is payable
under this DCP is unable to care for his affairs because of illness or accident,
or is a minor, the Company may direct that any amount to which such person is
entitled be paid to his or her spouse, a child, a relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Company to be a proper recipient on behalf of such person otherwise entitled to
payment. Any such payment shall be a complete discharge of the liability of the
DCP and the Company therefor.
 
(c)  Except insofar as may otherwise be required by law, no amount payable at
any time under this DCP shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, encumbrance or garnishment by creditors of the Eligible Employee or his
or her Beneficiary, nor be subject in any manner to the debts or liabilities of
any person, and any attempt to so alienate or subject any such amount, whether
presently or thereafter payable, shall be void.
 
(d)  It is the intention of the Company that this DCP shall be unfunded for
Federal income tax purposes and for purposes of the Employee Retirement Income
Security Act of 1974, as amended. Accordingly, this DCP constitutes a mere
promise by the Company to make payments hereunder in the future, and each
Eligible Employee or, if applicable, his or her Beneficiary, shall have the
status of a general unsecured creditor of the Company with respect to this DCP.
Except as provided by the terms of any trust established pursuant to Section 9.4
of the DNB Financial Corporation Incentive Equity and Deferred Compensation
Plan, neither an Eligible Employee nor his or her Beneficiary shall have any
right, title, or interest in or to any assets which the Company may hold to aid
it in meeting its obligations hereunder. Such assets, whether held in trust or
otherwise, shall be unrestricted corporate assets.
 
 9

--------------------------------------------------------------------------------